

FIRST AMENDMENT TO MASTER SERVICES AGREEMENT
BETWEEN THE TAUBMAN REALTY GROUP LIMITED
PARTNERSHIP AND THE TAUBMAN COMPANY LIMITED PARTNERSHIP


THIS FIRST AMENDMENT TO MASTER SERVICES AGREEMENT (this "Amendment"), made and
entered into as of the 30th day of September, 1998, by and between THE TAUBMAN
REALTY GROUP LIMITED PARTNERSHIP, a Delaware limited partnership, having an
address at 200 East Long Lake Road, Bloomfield Hills, Michigan 48304 ("Owner"),
and THE TAUBMAN COMPANY LIMITED PARTNERSHIP, a Delaware limited partnership,
having an address at 200 East Long Lake Road, Bloomfield Hills, Michigan 48304
("Manager"), is based upon the following:




RECITALS:


A.           Owner and Manager entered into that certain Master Services
Agreement (the "Agreement") dated as of November 30, 1992.


B.           Owner and Manager now wish to amend the Agreement to provide for
provisions relating to the term of the Agreement and for certain other purposes.


NOW THEREFORE, the parties hereto agree that the Agreement is hereby amended as
follows:


1.           Section 3.14 of the Agreement is hereby amended to add the
following new paragraph at the end thereof:


"(3) In the event this Agreement is terminated in accordance with the last
sentence of Section 9.1 hereof, Owner shall have the right, but not the
obligation, to cause any or all of the Owning Entities to terminate their
respective Property Services Agreements by delivering written notice of such
termination to Manager at the time of delivering written notice pursuant to the
last sentence of Section 9.1 hereof, such termination(s) to be effective on the
date of termination of this Agreement."


2.           Section 9.1 of the Agreement is hereby amended to add the following
at the end thereof:


"Such mutual consent shall be deemed given absent written notice to the contrary
from one party to the other party given not less than one (1) year prior to the
end of the then-current term. Notwithstanding anything in this Section 9.1 to
the contrary, Owner shall have the right to terminate this Agreement at any time
by written notice to Manager, such termination to be effective thirty (30) Days
after the date of receipt of such notice and to be considered a failure by Owner
to renew this Agreement."


3.           Inasmuch as Owner's Partnership Committee has been eliminated,
references in the Agreement to "Partnership Committee" are hereby deleted.


4.           Except as expressly set forth herein, the terms of the Agreement
continue unmodified and are hereby ratified and confirmed.










IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.




THE TAUBMAN REALTY GROUP LIMITED
PARTNERSHIP, a Delaware limited partnership


By: /s/ Lisa A.
Payne                                                                           
       Lisa A. Payne


Its: Authorized Signatory
"Owner"


THE TAUBMAN COMPANY LIMITED
PARTNERSHIP, a Delaware limited Partnership


By: /s/ Robert S.
Taubman                                                                           
      Robert S. Taubman


Its: Authorized Signatory
"Manager"



 
 

--------------------------------------------------------------------------------

 
